 


110 HR 1190 IH: Community Cancer Care Preservation Act of 2007
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1190 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Davis of Alabama (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to preserve access to community cancer care by Medicare beneficiaries. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Community Cancer Care Preservation Act of 2007.  
(b)Table of contentsThe table of contents of this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Sec. 2. Application of average sales price payment methodology. 
Sec. 3. Increase in Medicare part B reimbursement for chemotherapy administration. 
Sec. 4. Provisions for the appropriate reporting and billing of physicians’ services associated with pharmacy facilities management and medical oncology treatment planning.   
2.Application of average sales price payment methodology 
(a)Requiring monthly and not quarterly determinations 
(1)In generalSection 1847A(c) of the Social Security Act (42 U.S.C. 1395w–3a(c)) is amended— 
(A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A) and in subparagraph (A), by striking calendar quarter and inserting month each place it appears; and  
(ii)in subparagraph (B), by striking quarter and inserting month; 
(B)in paragraph (4)— 
(i)in the heading, by striking quarter and inserting month; and 
(ii)by striking calendar quarter and inserting month; and  
(C)in paragraph (5)— 
(i)in subparagraph (A), by striking quarterly and inserting monthly each place it appears; and 
(ii)by amending subparagraph (B) to read as follows: 
 
(B)Updates in payment amountsThe payment amounts under subsection (b) shall be updated and applied by the Secretary based upon the manufacturer’s average sales price for a drug or biological calculated for the most recent month for which data are available. This update shall be made no later than two months following publication of such data by the manufacturer..  
(2)Effective dateThe amendments made by paragraph (1) shall apply to payment amounts for months beginning on or after January 1, 2008.  
(b)Adjustment to average sales price calculation 
(1)In generalSection 1847A(c) of such Act (42 U.S.C. 1395w–3(a)(c)) is further amended in paragraph (3)— 
(A)in the first sentence, by striking prompt pay discounts,; and 
(B)in the second sentence, by inserting (other than prompt pay discounts), after other price concessions,. 
(2)Effective dateThe amendments made by paragraph (1) shall apply to payment amounts for months beginning on or after January 1, 2008.  
3.Increase in Medicare part B reimbursement for certain chemotherapy administration 
(a)In generalSection 1848(a) of the Social Security Act (42 U.S.C. 1395w–4(a)) is amended by adding at the end the following new paragraph: 
 
(5)Special rule for ceratin chemotherapy administration 
(A)In generalIn the case of Medicare chemotherapy administration services furnished on or after January 1, 2008, the fee schedule amount to be applied shall be equal to the following: 
(i)First hour of chemotherapy infusionsFor such services described in clause (i), (ii), or (iii) of subparagraph (B), an amount equal to 132 percent of the fee schedule amount otherwise applicable under this section (without regard to this paragraph) for such respective services.  
(ii)Subsequent hours of chemotherapy infusionsFor such services described in clause (iv) or (v) of subparagraph (B), an amount equal to 70 percent of the amount determined under clause (i) for services described in clause (i) or (iii), respectively, of such subparagraph.  
(B)Medicare chemotherapy administration services definedFor purposes of this paragraph, the term Medicare chemotherapy administration services means physicians’ services identified, as of January 1, 2007, by any of the following codes (or any successor to such a code as identified by the Secretary) for which payments are made under subsection (b): 
(i)CPT code 96413 (relating to intravenous infusions of initial drug up to one hour). 
(ii)CPT code 96417 (relating to additional, sequential intravenous infusions of different drugs up to one hour). 
(iii)CPT code 96422 (relating to inter-arterial infusions for up to one hour). 
(iv)CPT code 96415 (relating to intravenous infusions for subsequent hours). 
(v)CPT code 96423 (relating to inter-arterial infusions for subsequent hours)..  
4.Provisions for the appropriate reporting and billing of physicians’ services associated with pharmacy facilities management and medical oncology treatment planning 
(a)In generalSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended— 
(1)in subparagraph (B)(iv)— 
(A)in subclause (II), by striking and; 
(B)in subclause (III), by striking the period; and 
(C)by adding at the end the following new subclauses: 
 
(IV)subparagraph (K) insofar as it relates to a physician fee schedule for 2008 and each subsequent year shall not be taken into account in applying clause (ii)(II) for drug administration services under the fee schedule for such year; and 
(V)subparagraph (L) insofar as it relates to a physician fee schedule for 2008 and each subsequent year shall not be taken into account in applying clause (ii)(II) for medical oncology treatment planning services under the fee schedule for such year.; and 
(2)by adding at the end the following new subparagraphs: 
 
(K)Adjustment in payment rates for pharmacy facilities management costsIn establishing the physician fee schedule under subsection (b) with respect to payments for drug administration services furnished on or after January 1, 2008, and in order to take into account pharmacy facilities management costs, the Secretary shall provide for an additional payment for such services in an amount equal to 2 percent of the amount determined under section 1847A for the drug administered. 
(L)Provisions for the appropriate reporting and billing of physicians’ services associated with pharmacy facilities management and medical oncology treatment planning 
(i)Creation of new CPT codes 
(I)Pharmacy facilities managementNot later than one year after the date of the enactment of this subparagraph, in carrying out subparagraph (K), the Secretary shall issue appropriate CPT codes for the reporting and billing of pharmacy facilities management services that would correspond to the additional payment provided under subparagraph (K). 
(II)Medical oncology treatment planningNot later than one year after the date of the enactment of this subparagraph, the Secretary shall issue two new CPT codes, one moderate and one complex, for the reporting and billing of medical oncology treatment planning services furnished by physicians and other professional staff in the specialties of hematology, hematology-oncology, and medical oncology. 
(ii)Use of existing processesIn carrying out clause (i), the Secretary shall use existing processes for the implementation of such coding changes, as appropriate. 
(iii)ConsultationIn carrying out clause (i), the Secretary shall consult with representatives of physicians in the specialties of hematology, hematology-oncology, and medical oncology affected by the adoption of such coding changes.. 
 
